Motion for leave to appeal to the Court of Appeals denied. Memorandum; We do not reach or pass upon the question as to whether an appeal to the Court of Appeals from our order of December 3, 1964 may be taken as a matter of right. If permission is required, the motion of respondents-appellants for leave to appeal is denied. Order of Erie Special Term granted December 22, 1964 modified in accordance with the memorandum. Memorandum; In the exercise of a proper discretion the order granted December 22, 1964, should be modified to provide that the stay therein contained be continued upon condition that respondents-appellants shall forthwith make application to the Court of Appeals returnable at the term of that court presently in session for permission to appeal thereto; upon filing proof with this court on or before January 11, 1965 that such application has not been made the application of p etitioner s-resp on dents to vacate the stay will be reconsidered by this court. (Decision filed and orders entered thereon on January 5, 1965.) Present — ■ Bastow, J. P., Goldman, Henry, Noonan and Del Yecchio, JJ.